Citation Nr: 1142871	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  10-13 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to any current service-connected disability.  

2.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified at a Board hearing at the RO in August 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further examination is necessary before a decision on the merits may be made regarding the claim of service connection for a sleep disorder.  The Veteran asserts that he has a sleep disorder that is causally or etiologically related to his service-connected disabilities, to include posttraumatic stress disorder (PTSD), bilateral lower extremity neuropathy, diabetes mellitus, hearing loss, and tinnitus.  The Veteran was afforded a VA examination in August 2010 regarding the relationship between the Veteran's sleep apnea and his PTSD; however, the Veteran expanded his claim in December 2010 to include service connection for any sleep disorder as secondary to any current service-connected disability.  Therefore, the Board finds that a new VA examination is necessary before a decision on the merits may be made.  

Additionally, the Board finds that the Veteran's TDIU claim is inextricably intertwined with the issue of service connection for sleep apnea.  The Veteran claims that he cannot work due to his service-connected and claimed disabilities.  The Veteran should be afforded a VA examination to address the Veteran's TDIU claim based on all his currently service-connected disabilities.  The VA examiner should address the extent to which the Veteran's PTSD, left lower extremity neuropathy, diabetes mellitus, bilateral hearing loss, and tinnitus affect the Veteran's ability to obtain and maintain substantially gainful employment.  Should the RO determine that service connection is warranted for a sleep disorder, the examiner should also address that condition in providing an opinion.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a new VA examination to ascertain the nature and etiology of his sleep disorders.  The claims file should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should provide a list of any current sleep disorder diagnoses and clearly address the following: 

a.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current sleep disorder had its onset during service or is causally or etiologically related to service.  

b.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current sleep disorder is causally or etiologically related to, or was aggravated by, the Veteran's service-connected disabilities, to include PTSD, bilateral lower extremity neuropathy, diabetes mellitus, hearing loss, or tinnitus.  

The term aggravation means a permanent worsening beyond the natural progression of the disability.

A complete rationale should be given for any opinion provided.

2.  After the RO makes a determination on the issue of service connection for a sleep disorder, the Veteran should be scheduled for a VA examination to ascertain and evaluate the Veteran's ability to secure or follow a substantially gainful occupation.  The examiner should review the claims file in conjunction with the examination and opinion.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's service-connected disabilities (PTSD, hearing loss, bilateral lower extremity neuropathy, diabetes mellitus, tinnitus, and, if found to be service connected prior to the examination, a sleep disorder), and address the effect on the Veteran's ability to maintain employment.  When making this evaluation, the examiner should do so without considering the Veteran's age or any non-service connected disabilities.  The examiner should specifically provide an opinion regarding whether the Veteran is able to secure or follow a substantially gainful occupation and include a complete rationale for any opinion offered.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


